Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2020 has been entered.

DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on October 7, 2020. Claims 1, 3, 11-17, 19-27, 29-30 are pending in the application.
Status of Objections and Rejections
The objection to the claims has been withdrawn in view of Applicant's amendment.
The rejection of claim 18 is obviated by Applicant's cancellation.
The rejection of claims 19, 20, 24, 25, 26, 27, 29 under 35 USC 112(b) are withdrawn in view of Applicant’s amendment. 
All other rejections from the previous office action are maintained and modified as necessitated by the amendments.
under 35 U.S.C. 112(b) are necessitated by the amendments.

 
Claim Objections
Claims 14 is objected to because of the following informalities:  
Regarding claim 14, Examiner recommends amending the limitation “the latter,” of line 3 to the recitation “the optical bottom reading system.”
Regarding claims 22 and 23, Examiner recommends amending the limitation “this electrically insulating film” in line 2 of claim 22 and line 2 of claim 23 to “the electrically insulating film.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the limitation “wherein the optically transparent electrode is located in place of an individual electrode” renders the claim unclear and indefinite. Claim 3 depends from claim 1 which recites wherein “wherein the least one selected individual electrode is configured as an optically transparent electrode.” It is unclear as to how the optically transparent electrode is located in place of an individual electrode AND wherein the least one selected individual electrode is configured as an optically transparent electrode. Examiner requests further clarification. 
Regarding claim 13, the limitation  “wherein the at least one optical fiber (21) belongs to an optical bottom reading system and a detector connected the optical bottom reading system being configured to send excitation light to the sample and to receive and detect fluorescence emitted by a sample in a liquid droplet (23) that is located on the working film” renders the claim unclear and indefinite. It is unclear as to which element is configured to send excitation light. 
Regarding claim 16, the limitation “wherein the at least one optical fiber (21) belongs to an optical to excitation system and to an optical bottom reading system and a detector connected to the latter, the optical top excitation system being configured to send excitation light to a sample in a liquid droplet (23) that is located on the working film (10) and the optical bottom reading system being configured to receive and detect light emitted or transmitted by the sample” renders the claim unclear and indefinite. It is unclear as to which element is configured to send excitation light. 




Claim Rejections - 35 USC § 103

Claims 1, 3, 11-14, 17- 22, 24, 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pamula et al. (US 2009/0260988) (provided in Applicant’s IDS of November 20, 2017), and further in view of Adachi et al. (US 2006/0097155).

Regarding claim 1, Pamula ‘988 teaches a system for liquid droplet manipulation (Fig. 1, para. [0087], electrowetting microactuor mechanism 10 including microfluidic chip and voltage source and electronic controller),
 the liquid droplet manipulation system comprising a substrate (lower substrate 21, para. [0089], Fig. 1) with at least one electrode array (array of control electrodes, El, E2, E3, para. [0088], Fig. 1) 
and a central control unit configured to control the selection of individual electrodes of the at least one electrode array(s) and for providing the electrodes with individual voltage pulses for manipulating liquid droplets by electrowetting (electrode selector can be provided as a microprocessor or other suitable component for sequentially activating or deactivating one or more selected electrodes of the array to sequentially bias the selected electrodes to an actuation voltage, para. [0033], electronic controller, Fig. 1, EC).
Pamula ‘988 teaches optical detection that can provide further enhancement on asynchronous controllability and accuracy (para. [0025]) but Pamula ‘988 fails to teach wherein the least one selected individual electrode is configured as an optically (Fig. 10, paras. [0058], [0059]) like that of Pamula ‘988 wherein the least one selected individual electrode is configured as an optically transparent electrode (upper and lower electrode are made of indium tin oxide, para. [0054]; ITO is a known transparent material). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the at least one selected individual electrode of Pamula ‘988 to be formed of ITO, a transparent conductor because doing so would facilitate optical detection when light is applied (Adachi Fig. 10). Additionally, the suggestion for doing so would have been that ITO is an especially suitable material for an electrode and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Adachi a person of ordinary skill in the art would accordingly have recognized the suitability of incorporating the use of a transparent electrode material.
Pamula teaches wherein the liquid droplet manipulation system comprises at least one cartridge with a working film for manipulating samples in liquid droplet with the at least one electrode array, the working film being placed on top of said at least one electrode array and impermeable to liquids and comprising a hydrophobic upper surface (Fig. 1, para. [0089], microchip defined by plates 21 and 25, shown with a  thin lower layer 23 of hydrophobic insulation is applied to lower plate 21 to cover and thereby electrically isolate control electrodes E.sub.1, E.sub.2, and E.sub.3. Lower hydrophobic layer 23 can be a single, continuous layer or alternatively can be patterned to cover only the areas on lower plate 21 where control electrodes E.sub.1, E.sub.2 and E.sub.3 reside). 
The limitations “wherein the at least one selected individual electrode of the electrode array(s) of the liquid droplet manipulation system is configured to be penetrated by light of an optical detection system for the optical inspection or analysis of samples in liquid droplets that are located on the working film” are functional limitations. A functional limitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Pamula is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim.

Regarding claim 3, Adachi teaches, wherein the optically transparent electrode is located in place of an individual electrode in an electrode path or within the at least one electrode arrays(s) being part of a grid-like electrode array (gridded plane or row, Fig. 10). Pamula ‘988 teaches wherein the electrodes are configured to be addressed by an electrode selection unit of the central control unit (electrode selector can be provided as a microprocessor or other suitable component for sequentially activating or deactivating one or more selected electrodes of the array to sequentially bias the selected electrodes to an actuation voltage, para. [0033]).  

Regarding claim 11, Modified Pamula ‘988 teaches wherein the substrate comprises at least one optical fiber for bringing light to an optically transparent electrode or to a through hole of an optical via electrode and thus to a droplet on the working film that is placed on said at least one electrode array (Pamula ‘988, optical fiber can incorporated with sample cell to be passed through the droplet contained by the sample cell, para. [0129], Chiou, electrode layer 304 maybe form of a transparent conductor such as indium tin oxide, para. [0050]).  

Regarding claim 12, Pamula ‘988 teaches wherein the substrate comprises electrical lines that link the individual electrodes with an electrode selection unit of the central control unit of the liquid droplet manipulation system (L1-L3, lead lines, Fig. 1, para. [0090], electrode selector can be provided as a microprocessor or other suitable component for sequentially activating or deactivating one or more selected electrodes of the array to sequentially bias the selected electrodes to an actuation voltage, para. [0033]).  

Regarding claim 13, Pamula ‘988 teaches wherein the at least one optical fiber belongs to a bottom optical reading system and a detector connected to the optical bottom reading system (optical fiber for optical spectroscopic techniques with detector and measuring instrument, the optical fibers could be positioned on either side of the sample cell, para. [0129]).
The limitation “being configured to send excitation light to the sample and to receive and detect fluorescence emitted by a sample in a liquid droplet that is located (para. [0028]).

Regarding claim 14, Pamula ‘988 teaches wherein the at least one optical fiber belongs to an optical top reading system and a detector connected to the latter, the optical top reading system being configured to send excitation light to the sample and to receive and detect fluorescence emitted by a sample in a liquid droplet that is located on the working film (optical fiber for optical spectroscopic techniques with detector and measuring instrument, the optical fibers could be positioned on either side of the sample cell, para. [0129]).

Regarding claim 17, Pamula ‘988 teaches wherein the optical fiber is integrated into the substrate of the at least one electrode array of the system for the manipulation of droplets (optical fiber can incorporated with sample cell to be passed through the droplet contained by the sample cell, para. [0129]).  

Regarding claim 18, Pamula ‘988 teaches wherein the optical fiber is integrated into the substrate of the electrode array of the system for the manipulation of droplets (optical fiber can incorporated with sample cell to be passed through the droplet contained by the sample cell, para. [0129]).  

Regarding claim 19, Pamula ‘988 teaches wherein the working film is optically transparent and configured as a monolayer of a hydrophobic material (one non-limiting example of a hydrophobic material suitable for lower layer 23 and upper layer 27 is TEFLONRAF 1600 material, para. [0089]). 

Regarding claim 20, Modified Pamula ‘988 teaches working film is optically transparent (one non-limiting example of a hydrophobic material suitable for lower layer 23 and upper layer 27 is TEFLONRAF 1600 material, para. [0089]). The limitation c”onfigured as a laminate of a hydrophobic upper layer and a dielectric lower layer” is a product by process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Modified Pamula ‘988.

Regarding claim 21, Pamula ‘988 teaches wherein an electrically insulating film, layer or cover is applied to a surface of the electrodes and to a surface of the substrate (The chips were then coated with a 7000 .ANG. layer of Parylene C. [0096]).

Regarding claim 22, Pamula ‘988 teaches wherein this electrically insulating film, layer or cover is a dielectric layer that irremovably coats the electrodes and substrate of the liquid droplet manipulation system (A thin lower layer 23 of hydrophobic insulation is applied to lower plate 21 to cover and thereby electrically isolate control electrodes E.sub.1, E.sub.2, and E.sub.3. Lower hydrophobic layer 23 can be a single, continuous layer. para. [0089]). Examiner interprets the layer of Pamula ‘988 to be irremovable since Pamula ‘988 is silent with respect to removing the layer. 
Regarding claim 24, Pamula ‘988 teaches working film is configured to be separately provided on top of the at least one electrode array (A thin lower layer 23 of hydrophobic insulation is applied to lower plate 21 to cover and thereby electrically isolate control electrodes E.sub.1, E.sub.2, and E.sub.3. Lower hydrophobic layer 23 can be a single, continuous layer. para. [0089]).
Regarding claim 29, Modified Pamula ‘988 teaches wherein the plates are parallel to one another but fails to specifically teach the bottom layer and the top layer are attached to each other. However, Pamula ‘988 teaches wherein the microfluidic chip is a self contained chip and the cover is there to contain the droplet. Adachi teaches wherein the transport substrate unit has side wall (Fig. 3) attaching the upper plate to the lower plate.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to include side walls in the Pamula ‘988 microchip because doing so would facilitate containment of the solution. 


Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pamula et al. (US 2009/0260988) (provided in Applicant’s IDS of November 20, 2017), and further in view of Adachi et al. (US 2006/0097155) as applied to claim 11 and in further view of Adachi et al. (US 2006/0254933) (provided in Applicant’s IDS of November 20, 2017).

Regarding claims 15 and 16, Pamula ‘988 teaches teaches wherein the at least one optical fiber belongs to an optical excitation system and to an optical reading system and a detector connected to the latter, the optical excitation system being (optical fiber for optical spectroscopic techniques with detector and measuring instrument, the optical fibers could be positioned on either side of the sample cell, para. [0129]). Pamula ‘988 teaches wherein the optical fibers could be positioned on either side of the sample cell but fails to specifically teach  an optical bottom excitation system and to an optical top reading system (claim 15) or an optical top excitation system and to an optical bottom reading system (claim 16). Adachi teaches a device for manipulating liquid droplets (abstract) like that of Pamula ‘988. Adachi teaches in Fig. 25 wherein optical fiber 40 is irradiated at the irradiation lens 37 in the measurement section 30, the transmitted light is condensed into a condensing optical fiber 42 through a condenser lens 41, and the light is dispersed into required wavelengths at a detection system 43 provided with a dispersing means, for detection (para. [0110]). Therefore it in view of the teachings of Adachi wherein an optical fiber is provided on both sides and the teachings of Pamula ‘988 wherein the optical fibers could be positioned on either side of the sample cell, it would have been obvious to one of ordinary skill in the art to modify the optical fibers of Pamula ‘988 such that an optical bottom excitation system and to an optical top reading system (claim 15) or an optical top excitation system and to an optical bottom reading system (claim 16) since it was recognized that the excitation system and reading systems could be on opposing sides and either side, one skilled in the art could have combined the elements as claimed by known methods with no change in their .  

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pamula et al. (US 2009/0260988) (provided in Applicant’s IDS of November 20, 2017), and further in view of Adachi et al. (US 2006/0097155) as applied to claim 21 and in further view of Wheeler et al. (WO 2010/037763A1) (provided in Applicant’s IDS of November 20, 2017).
Regarding claim 23, Pamula ‘988 fails to teach wherein this electrically insulating film, layer or cover is an additional dielectric layer that removably coats the electrodes and substrate of the system, the electrically insulating film, layer or cover being replaceable. However, Wheeler teaches a digital microfluidic device (abstract) like that of Pamula ‘988 wherein an electrically insulating film, layer or cover is applied to a surface of the electrodes and to a surface of the substrate wherein this electrically insulating film, layer or cover is an additional dielectric layer that removably coats the electrodes and substrate of the system, the electrically insulating film, layer or cover being replaceable (an electrically insulating sheet having a back surface and a front hydrophobic surface, said electrically insulating sheet being removably attachable to said electrode array of the digital microfluidic device with said back surface being adhered to a surface of said electrode array, said electrically insulating sheet covering said discrete electrodes for insulating the discrete electrodes from each other and from liquid droplets on the front hydrophobic surface, p. 5, lns, 9-14, disposable carrier may be dielectric, p. 12, lns. 30-31). It (Wheeler, abstract).
Claims 1 and 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feiglin et al. (WO2010069977) and further in view of Adachi et al. (US 2006/0097155).

Regarding claim 1, Feiglin teaches a system for liquid droplet manipulation (Fig. 1, p. 9 lns 19-35, the biological sample processing system 1 comprises furthermore a liquid droplet manipulation instrument 20),
 the liquid droplet manipulation system comprising a substrate with at least one electrode array (instrument 20 comprises at least one electrode array 21, a substrate 22 which supports the at least one electrode array 21 and a control unit 23, p. 9 lns 19-35, Fig. 1) 
and a central control unit configured to control the selection of individual electrodes of the at least one electrode array(s) and for providing the electrodes with individual voltage pulses for manipulating liquid droplets by electrowetting (p. 22, lns. 23-26, Fig. 1, The control unit 23 comprises at least one electrode selector 34, which is connected with at least one voltage control 29. The electrode selector 34 is accomplished to individually select each electrode 35 of the electrode array 21).
(optical means 38, p. 20, ln. 27-29) but Feiglin fails to teach wherein the least one selected individual electrode is configured as an optically transparent electrode. However, Adachi teaches and electrowetting device with optical detection (Fig. 10, paras. [0058], [0059]) like that of Feiglin wherein the least one selected individual electrode is configured as an optically transparent electrode (upper and lower electrode are made of indium tin oxide, para. [0054]; ITO is a known transparent material). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the at least one selected individual electrode of Feiglin to be formed of ITO, a transparent conductor because doing so would facilitate optical detection when light is applied (Adachi Fig. 10). Additionally, the suggestion for doing so would have been that ITO is an especially suitable material for an electrode and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Adachi a person of ordinary skill in the art would accordingly have recognized the suitability of incorporating the use of a transparent electrode material.
Feiglin teaches wherein the liquid droplet manipulation system comprises at least one cartridge with a working film for manipulating samples in liquid droplet with the at least one electrode array, the working film being placed on top of said at least one electrode array and impermeable to liquids and comprising a hydrophobic upper surface (the container 2 and the flat polymer film 14 can be provided as a cartridge 40, Fig. 1, p. 21, lns. 26-33,  the lower surface 15 of the film 14 abuts the electrode array 21. When assembled in this a way, the biological sample process ing system 1 enables the displacement of a liquid droplet 19 from the at least one well 6 of the container 2 onto the upper surface 16 of the flat polymer film 14 and accordingly above the at least one electrode array 21, p 9, lns. 26-30). 
The limitations “wherein at least one selected individual electrode of the electrode array(s) of the liquid droplet manipulation system is configured to be penetrated by light of an optical detection system for the optical inspection or analysis of samples in liquid droplets that are located on the working film” are functional limitations. A functional limitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Feiglin is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim.

Regarding claim 30,  Feiglin wherein said cartridge comprises a body that comprises an upper surface, a lower surface, and a number of wells configured to hold therein reagents or samples (Fig. 1, p. 8, lns. 5-10, The container 2 comprises at least one well 6 . This at least one well 6 is open at its top side 7. Thus, a biological sample 9, a reaction reagent 10, or both can be positioned within this well 6. At its bottom side 8, the at least one well 6 has at least one opening 11. This opening is connected by a channel 12 of the container 2 with an orifice 13 of the container 2 at its base side 4), a peripheral spacer located below the lower (the protrusions 5 keep the flat polymer film 6 at a distance "d" to the base side 4 of the container 2, Fig. 1, p. 8, lns. 28-29).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9857332. Although the claims at issue are not identical, they are not patentably distinct from each other.


Allowable Subject Matter
Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all of the cumulative limitations of claim 25 with particular attention to the limitation “wherein the disposable cartridge (1) comprises:
a)    a body (2,2’,2”) that comprises an upper surface (3), a lower surface (4), and a number of wells (5) configured to hold therein reagents (6) or samples (6’);
b)    a flexibly deformable top structure (7) impermeable to liquids and configured to seal a top side of the wells (5);
c)    a piercable bottom structure (8) impermeable to liquids and configured to seal a bottom side of the wells (5);

e)    a peripheral spacer (9,9’,9”) located below the lower surface (4) of the body (2,2’,2”) and connecting the working film (10) to the body (2,2’,2”);
f)    a gap (12) between the lower surface (4) of the body (2,2’,2”) and the hydrophobic upper surface (11) of the working film (10), the gap (12) being defined by the peripheral spacer (9,9’,9”); and
g) a number of piercing elements (13) located below piercable bottom structures (8) and configured to pierce the piercable bottom structures (8) for releasing reagents or samples (6,6’) from the wells (5) into the gap (12).”
The prior art Pollack et al. (US 2010/0282609) and Adachi et al. (US 2006/02554933) teach droplet actuators with covers that provide reagents to the working surface from a well (Pollack, Fig. 1C, Adachi, Fig. 23), but do not specifically teach a piercable bottom structure configured to seal a bottom side of a well and a number of piercing elements located below piercable bottom structures as required by the present invention.
The prior art Roach et al (US 8,021,611) teaches microwell plates that are foil sealed wherein the seals are punctured by a tool carried by an actuator (col. 8, Ins. 40-50). Hlowever, the present invention requires a working film located below the wells being impermeable to liquids and comprising a hydrophobic upper surface.


Response to Arguments
In the arguments presented on pages 8-9 of the amendment, the applicant argues that Pamula only discloses a basic droplet manipulation system and does not teach or suggest the system with a cartridge. Applicant argues that the Office considers Pamula’s microactuator mechanism as the system and the same microchip as a self-contained chip and thus as a cartridge. Applicant submits this is incorrect and that Pamula does not include a cartridge between Teflon layers 23 and 27 to insert Pamula’s microactuator mechanism 10. 
Examiner respectfully disagrees. The microchip of Pamula as shown in Fig. 1 is a self contained chip fit with a voltage source and electronic controller. The examiner therefore interprets the microchip of Pamula to meet the instant cartridge and the system to include the chip, voltage source and electronic controller. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795